number release date id office uilc cca-814164-09 ---------------- from ------------------ sent friday date pm to ---------------------------------------------- cc subject sec_461 as we discussed yesterday i asked several people in the office whether they had prepared any training materials within the past several years the attached outline was the only thing available ___________________________________________________________________ attachment sec_461 issues - economic_performance and fixed and determinable expenses i ii inquiries relevant to the timing of a deduction a have all the events occurred that establish the fact of the liability b can the amount of the liability be determined with reasonable accuracy c has economic_performance occurred with respect to the liability d do any exceptions to the economic_performance rules apply does the ½ month rule for services and property apply does the recurring_item_exception apply e is the amount deducible under sec_162 is the amount a nondeductible loan or deposit is the amount a capital_expenditure if the amount is capital do any exceptions to the capitalization_rules apply for example the 12-month rule is the amount deferred nondeductible under another code section for example sec_162 sec_267 sec_404 etc fact of the liability sec_1_461-1 a the fact of the liability is established at the earliest of when the event fixing the liability whether that be the required performance or other event occurs or payment is due rev_rul and rulings cited therein b required performance issues what is meant by required performance must performance be complete is this the same test as the required performance test under sec_451 for establishing a fixed_right to receive income c other event issue sec_1 what is meant by other event can a statutory obligation fix a liability can a contractual obligation fix a liability d due issue sec_1 what is meant by due is payment relevant is this the same test as the due test under sec_451 for establishing a fixed_right to receive income iii iv v reasonable accuracy sec_1_461-1 economic_performance sec_1_461-4 a services or property provided to the taxpayer sec_1_461-4 economic_performance occurs as the services or property is provided b use of property provided to the taxpayer sec_1_461-4 economic_performance occurs ratably over the period of use c services or property provided by the taxpayer sec_1_461-4 economic_performance occurs as the taxpayer incurs costs to satisfy the liability d liabilities that are assumed in connection with the sale of a trade_or_business sec_1_461-4 economic_performance occurs as the amount of the liability is properly included in the amount_realized e workers compensation tort breach of contract and violation of law rebates and refunds awards prizes and jackpots insurance warranty and service contracts taxes and other liabilities sec_1_461-4 economic_performance occurs upon payment exceptions to economic_performance a month rule sec_1_461-4 for services and property provided to the taxpayer payment is treated as economic_performance if the taxpayer can reasonably expect the services or property to be provided within months after the date of payment b recurring_item_exception sec_1_461-5 a liability is treated as incurred if as of the end of the tax_year the liability is fixed and the amount can be determined with reasonable accuracy economic_performance occurs before the earlier of when the taxpayer files its return or the 15th day of the 9th calendar month after the close of the tax_year the liability is recurring in nature and either the amount is not material or the accrual in the earlier year results in a better matching with the income to which it relates is the liability fixed in the earlier year for a service liability must all the services be completed within the c issue sec_1 months or months under the month rule are the services provided within months after payment rather than after year end under the recurring_item_exception is the liability recurring under the recurring_item_exception does the accrual of the liability result in better matching under the recurring_item_exception is the amount of the liability material what is meant by materiality
